DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a rotor that is coupled with the input shaft of the pump mechanism by being one of keyed and splined around the input shaft of the pump mechanism” (claims 1 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 has been amended to disclose that the starter motor includes a rotor that is coupled with the input shaft of the pump mechanism by being one of keyed and splined around the input shaft of the pump mechanism. The specification merely repeats this limitation and does not disclose any details of the rotor. None of the drawings appear to show a rotor that is arranged in this manner. Additionally, no details have been provided regarding how the claimed mechanical coupling between the starter motor and the pump mechanism (for example see claims 6-7), or the selective engagement mechanism between the starter motor and the input shaft of the pump mechanism (claims 10-12), works when the starter motor rotor is already coupled to the pump mechanism. In other words, if there is already a mechanical connection between the starter motor rotor and the pump mechanism’s input shaft, it is not known how the claimed mechanical coupling would continue to function or how the selective engagement mechanism would function. No details have been provided regarding the rotor and so it is also not known what exactly constitutes a rotor of the starter motor. There this limitation lacks sufficient written description in the original specification. 
Please note that similar issues exist in independent claim 21, which includes a similar limitation. 
Claims 2-4, 6-7 and 9-17 are also rejected by virtue of their dependence on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-17 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to disclose that the starter motor includes a rotor that is coupled with the input shaft of the pump mechanism by being one of keyed and splined around the input shaft of the pump mechanism. Firstly, it is unclear what component exactly forms the rotor of the starter motor. Secondly, it is unclear how exactly the starter motor is arranged with respect to the pump mechanism in order to achieve this claimed configuration. For example, is the starter motor still axially offset from the pump mechanism as shown in the current figures or is the starter motor located substantially coaxial with the pump mechanism (not shown in Figures) in order to achieve this coupling between the rotor and the pump’s input shaft? Since this claimed subject matter is not shown in any of the drawings and not explained in any detail in the specification, it is extremely unclear how exactly the rotor coupling to the pump is accomplished. 
Claims 2-4, 6-7 and 9-17 are also rejected by virtue of their dependence on a rejected claim. 
Additionally, the aforementioned amendment to claim 1 also raises further issues.
Firstly, in claim 6, a mechanical coupling between the starter motor and the input shaft of the pump mechanism is claimed. It is unclear how exactly this mechanical coupling is formed if there is already a mechanical coupling between the starter motor’s rotor and the input shaft of the pump mechanism. It is unclear if there are two separate mechanical couplings between the starter motor and the input shaft of the pump mechanism. Secondly, if the starter motor’s rotor is coupled to the input shaft of the pump mechanism, it is unclear what purpose this additional mechanical coupling serves, since rotation of the starter motor’s rotor would presumably rotate the input shaft of the pump mechanism, thereby negating the need for a further mechanical coupling. 
Claim 10 discloses a selective engagement mechanism between the starter motor and the pump mechanism that selectively engages and disengages the starter motor from the input shaft of the pump mechanism. It is unclear how exactly this selective engagement mechanism works in the scenario where the rotor of the starter motor is coupled to the input shaft of the pump mechanism. Does the selective engagement mechanism somehow uncouple the rotor from around the input shaft or does this disengagement happen in some other manner? Based on the disclosure, it is unclear how exactly this is accomplished, since the embodiments shown in the Figures and discussed in the drawings that include this selective engagement mechanism, do not have the claimed starter motor rotor that is directly coupled to the input shaft of the pump mechanism. 
Allowable Subject Matter
Claims 18-19 allowed. In light of some of the remarks presented by the applicant on 10/28/2020 which were considered persuasive, particularly arguments pertaining to 
Claim 19 is allowed as it depends on an allowed claim. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746